Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 2 is cancelled, claim 21 is added, and claims 1 and 3-21 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Non-Final Office Action mailed July 21, 2022. 

Response to Arguments
Applicant’s arguments, see pg. 18-19, filed October 21, 2022, with respect to the rejection of claim 1 under 35 U.S.C. 102(a) (Lawrence) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Lawrence in view of Boland, as shown below. 
Given the amendment to claim 1, reference to Boland is being relied upon to teach dependent claim 3 more-consistently with the instant claim language, as shown below. 
Applicant’s arguments, see pg. 17-18, with respect to the rejection of claims 13 and 20 under 35 U.S.C. 103 (Lawrence in view of Alsop, Wang, and Spann) have been fully considered and are persuasive.  The rejection of claim 13 and 20 has been withdrawn. 

Claim Objections
Claims 1, 13, and 20 are objected to because of the following informalities:  for clarity, “…three-dimensional (3D) gradient, spin echo and…” should be “…three-dimensional (3D) gradient and spin echo (GRASE) and…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over K. Lawrence et al., “A Two-Stage Approach for Measuring Vascular Water Exchange and Arterial Transit Time by Diffusion-Weighted Perfusion MRI”, Magnetic Resonance in Medicine, vol. 67, pp. 1275-1284, 2012, (hereinafter referred to as Lawrence) in view of M. Boland et al, “Accelerated 3D-GRASE imaging improves quantitative multiple post labeling delay arterial spin labeling”, Magnetic Resonance in Medicine, vol. 80, no. 6, pp. 2475-2484, May 2018  (hereinafter referred to as Boland). 
Regarding claim 1, Lawrence teaches a method for measuring water exchange across a blood-brain barrier based on diffusion weighted (DW) arterial spin labeling (ASL) magnetic resonance imaging (MRI) signals comprising: 
acquiring a plurality of diffusion weighted (DW) arterial spin labeling (ASL) magnetic resonance imaging (MRI) signals (see pg. 1278, col. 1, para. 2 — “Diffusion-weighted pCASL [pseudo-continuous ASL] data were acquired...”); 
determining optimal parameters to separate labeled water in capillary and brain tissue compartments (see pg. 1278, col. 1, para. 2 — “Diffusion-weighted pCASL data were acquired with...seven b values...to determine the appropriate b value [optimal b value] for the two-stage protocol that would suppress the vascular signal [capillary] contribution while having minimal effect on the tissue signal [brain tissue].”); and 
estimating water exchange rate across the blood-brain barrier based on the plurality of DW ASL MRI signals and the optimal parameters (see pg. 1276, col. 2, para. 1 — “Both α and β depend on the rate of water exchange from blood to tissue, defined as kw in Table 1. In turn, kw equals the permeability-surface area product of water (PSw) divided by the capillary blood volume (Vc)...”).
Lawrence teaches a plurality of DW ASL MRI signals, but does not explicitly teach wherein acquiring the plurality of DW ASL MRI signals further comprises acquisition of a set of DW ASL MRI signals using a diffusion prepared three-dimensional (3D) gradient and spin echo (GRASE) and background suppressed pseudo-continuous arterial spin labeling (pCASL).  
Whereas, Boland, in the same field of endeavor, teaches a set of DW ASL MRI signals using a diffusion prepared three-dimensional (3D) gradient and spin echo (GRASE) and background suppressed pseudo-continuous arterial spin labeling (pCASL) (see Abstract, Methods – “Five subjects were scanned on a 3T MRI scanner using the pseudo-continuous arterial spin labeling (PCASL) technique with a 3D-GRASE imaging sequence capable of parallel imaging acceleration. A 3-inversion pulse background suppression was simulated and implemented in the sequence.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of DW ASL MRI signals, as disclosed in Lawrence, by acquiring a set of signals using perfusion-weighted 3D GRASE and background suppressed pCASL, as disclosed in Boland. One of ordinary skill in the art would have been motivated to make this modification in order to provide a high inversion efficiency and produce long blood boluses, only limited by T1 relaxation, which results in high SNR in the perfusion-weighted images, and to reduce the influence of physiological noise, as taught in Boland (see pg. 2476, col. 2, para. 2). 
Furthermore, regarding claim 3, Boland further teaches wherein the diffusion preparation was implemented before the 3D gradient and spin echo (see Fig. 1 – “(A) Sequence diagram for 3D-GRASE sequence with PCASL labeling. The first green shaded area indicates the pre-saturation [diffusion preparation], the blue shaded area indicates the labeling, and the second green shaded area indicates the background suppression and PLD [post-labeling delay].” with GRASE after PLD). 
The motivation for claim 3 was shown previously in claim 1.

Furthermore, regarding claim 4, Lawrence further teaches wherein acquiring the DW ASL MRI signals includes formulating diffusion gradients in bipolar pairs along at least one of slice direction or other directions and optimizing timing to minimize eddy current (see pg. 1277, col. 2, para. 4 — “Two pairs of bipolar gradients were applied along the slice direction (between the excitation pulse and EPI acquisition), with the radiofrequency refocusing pulses dividing each bipolar pair. The durations of the four lobes of the bipolar gradients were optimized to minimize effects of eddy currents during EPI [echo-planar imaging] readout.”).
Furthermore, regarding claim 8, Lawrence further teaches wherein determining the optimal parameters includes selecting at least one of optimal b values or optimal diffusion weighting values (see pg. 1278, col. 1, para. 2 — “Diffusion-weighted pCASL data were acquired with...seven b values...to determine the appropriate b value [selecting optimal b value] for the two-stage protocol that would suppress the vascular signal contribution while having minimal effect on the tissue signal.”).
Furthermore, regarding claim 9, Lawrence further teaches wherein selecting the at least one of the optimal b values or the optimal diffusion weighting values includes determining appropriate parameters which suppress capillary signals with minimal effects on tissue signals (see pg. 1278, col. 1, para. 2 — “Diffusion-weighted pCASL data were acquired with four td [post labeling delays]... and seven b values...to determine the appropriate b value [optimal b value] for the two-stage protocol that would suppress the vascular signal contribution while having minimal effect on the tissue signal.”).
Furthermore, regarding claim 10, Lawrence further teaches estimating arterial transit time based on the DW ASL MRI signals and the optimal parameters (see pg. 1278, col. 2, para. 2 — “The kernel size was increased to 15 mm used for the DW-ASL (kw) images...to improve the precision of the kw estimates...Processed EPI images were pair-wise subtracted and time averaged to generate mean ASL images (ΔM) for each b value.”; see pg. 1278, col. 2, para. 4 — “Arterial transit time was determined from the FEAST images (17). This analysis accounted for the delay of 87 ms between the acquisition of successive slices.”).
Furthermore, regarding claim 11, Lawrence further teaches wherein estimating the arterial transit time is performed using a flow-encoding arterial spin tagging (FEAST) method (see pg. 1278, col. 2, para. 4 — “Arterial transit time was determined from the FEAST images...”). 
Furthermore, regarding claim 12, Lawrence further teaches wherein estimating the water exchange rate includes calculating a water exchange rate kW as capillary permeability surface-area product of water divided by distribution volume of water tracer in a capillary space (Table 1, where Vc is the distribution volume of water tracer in capillary space; see pg. 1276, col. 2, para. 1 — “Both α and β depend on the rate of water exchange from blood to tissue, defined as kw in Table 1. In turn, kw equals the permeability-surface area product of water (PSw) divided by the capillary blood volume (Vc)...”).

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lawrence in view of Boland, as applied to claim 4 above, and in further view of D. C. Alsop, “Phase Insensitive Preparation of Single-Shot RARE: Application to Diffusion Imaging in Humans”, Magnetic Resonance in Medicine, vol. 38, no. 4, pp. 527-533, Oct. 1997, hereinafter referred to as Alsop.
Regarding claim 5, Lawrence in view of Boland teaches all of the elements disclosed in claim 4 above.
Lawrence in view of Boland teaches acquiring DW ASL MRI signals, but does not explicitly teach applying an additional de-phasing gradient along a phase-encoding (PE) direction after the bipolar gradients to induce a linear phase increment along the PE direction to dephase a non-Carr-Purcell-Meiboom-Gill (CPMG) signal that is affected by phase errors caused by bulkmotion during diffusion encoding.  
Whereas, Alsop, in the same field of endeavor, teaches applying an additional de-phasing gradient along a phase-encoding (PE) direction (see pg. 530, col. 1, para. 2 — “...the dephasing gradient is applied along the phase direction.”) 
after the bipolar gradients to induce a linear phase increment along the PE direction to dephase a non-Carr-Purcell-Meiboom-Gill (CPMG) signal (see pg. 529, col. 2, para. 1 — “The spins were spread out uniformly in the phase, ϕ, by the dephasing pulse, and the component along the non-MG axis was then removed by the 90° degree pulse.”) 
that is affected by phase errors caused by bulk motion during diffusion encoding (see pg. 527, col. 2, para. 2 — “For T2 preparation, phase errors will only occur if the timing of the sequence is inaccurate or subject motion [bulk motion] in the presence of the relatively weak crusher gradients causes phase errors.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified acquiring the DW ASL MRI signals, as disclosed in Lawrence in view of Boland, by applying an additional de-phasing gradient along a phase-encoding (PE) direction, as disclosed in Alsop. One of ordinary skill in the art would have been motivated to make this modification in order for the prephasing gradient applied along the readout direction, which centers the echo in the readout gradients, to also act as a crusher for the sequence, as taught in Alsop (see pg. 530, col. 1, para. 2).

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lawrence in view of Boland and Alsop, as applied to claim 5 above, and in further view of R. Bammer et al., “New methods in Diffusion Weighted and Diffusion Tensor Imaging,” Magnetic Resonance Imaging Clinics of North America, vol. 17, no. 2, pp. 175-204, May 2009, hereinafter referred to as Bammer.
Regarding claim 6, Lawrence in view of Boland and Alsop teaches all of the elements disclosed in claim5 above.
Lawrence in view of Boland and Alsop does not explicitly teach adding a pair of re-phasing and rewound dephasing gradients before and after each refocusing pulse to maintain CPMG condition and to balance a gradient moment.  
Whereas, Bammer, in the same field of endeavor teaches adding a pair of re-phasing and rewound de-phasing gradients before and after each refocusing pulse to maintain CPMG condition and to balance a gradient moment (see pg. 13, para. 4 — “...rephasing gradients of opposite polarity (but with identical gradient area as the dephaser gradient), must be added following each refocusing pulse and before the acquisition of each echo, and then rewound after each acquisition and prior to the next refocusing pulse to maintain the MG [Meiboom Gill] condition.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Lawrence in view of Boland and Alsop, by including to the method adding a pair of re-phasing and rewound de-phasing gradients, as disclosed in Bammer. One of ordinary skill in the art would have been motivated to make this modification in order for each voxel to have equal components of MG and non-MG signal, as taught in Bammer (see pg. 13, para. 4).

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lawrence in view of Boland and Alsop, as applied to claim 5 above, and in further view of Togasawa (JP 4319035 B2, published August 26, 2009), hereinafter referred to as Togasawa.
Regarding claim 7, Lawrence in view of Boland and Alsop teaches all of the elements disclosed in claim 5 above. 
Lawrence in view of Boland and Alsop does not explicitly teach 3D turbo spin echo readout in conjunction with a de-phasing gradient after bi-polar gradients during diffusion preparation.
Whereas, Togasawa, in the same field of endeavor, teaches 3D turbo spin echo readout (Fig. 2, echo signals on the Signal line; see pg. 9, para 1 — “FIG. 2 is a diagram showing an imaging sequence by a high-speed spin echo method based on the CPMG method provided in the MRI apparatus of the present invention.”) 
in conjunction with a de-phasing gradient (Fig. 2, dephasing gradient magnetic field 24 on the frequency encode direction gradient magnetic field Gf line; see pg. 7, para. 5 — “When the application amount of the dephasing gradient magnetic field 24’ is adjusted, the application amount of the readout gradient magnetic field 24 applied thereafter is also required to be changed accordingly.”) 
after bi-polar gradients (Fig. 2, bipolar pre-pulses 26’ on the phase encode direction gradient magnetic field Gp line) 
during diffusion preparation (Fig. 2; see pg. 7, para. 6 — “...it is preferable to use bipolar pre-pulses 26 and 26’ that are applied close to each other as shown in the figure.” Where bipolar pre-pulses 26’ before the dephasing gradient 24 is equated to bipolar gradients during diffusion preparation). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Lawrence in view of Alsop, by including to the method 3D turbo spin echo readout, as disclosed in Togasawa. One of ordinary skill in the art would have been motivated to make this modification in order to prevent accumulating phase rotation, as taught in Togasawa (see pg. 7, para. 6).

Allowable Subject Matter
Claims 13-21 would be allowed if the claim objections described above are corrected. 

The following is a statement of reasons for the indication of allowable subject matter:  
	For independent claims 13 and 20, no prior art teaches the combination of limitations “estimating water exchange rate across the blood-brain barrier based on the DW ASL MRI signals and the optimal parameters, 
using a total generalized variation (TGV) regularized single-pass approximation (SPA) modeling algorithm 
wherein the TGV is an enhanced framework for estimating a given arterial transit time (ATT) and water exchange rate (kW) based on minimizing both first-order and second-order total variation (TV) for denoising MRI signals”, as disclosed in the applicant’s specification (see para. 0033-0034) without hindsight reasoning. Any combination of the prior art of record does not explicitly teach these limitations as the limitations in combination with all of the other elements of the claim is not obvious or similar.
The closest prior art found to teach the limitations is R. Fang et al, “A spatio-temporal low-rank total variation approach for denoising arterial spin labeling MRI data,” 2015 IEEE 12th International Symposium on Biomedical Imaging (ISBI), pp. 498-502, 2015, which teaches a minimizing total variation method to de-noise MRI signals (see Equation 1; see pg. 501, col. 2, para. 1 – “In this paper we proposed a spatio-temporal low-rank total variation method to improve the signal quality [de-noise] in arterial spin labeling MRI. For the first time, we show that the joint spatial total variation and temporal low-rank regularization is a viable solution to improve SNR [signal to noise ratio] in ASL-MRI.”), but does not explicitly teach minimizing first-order and second-order total variation to estimate arterial transit time and water exchange rate across the blood-brain barrier without hindsight reasoning. 
The combination of the limitations not disclosed or rendered obvious by the prior art of record imparts a novel and non-obvious function of the claimed device, as disclosed in the applicant’s specification (see para. 0033-0034). Therefore, independent claims 13 and 20 and its dependent claims 14-19 and 21 are deemed novel and non-obvious over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
E. Kilroy et al, “Reliability of Two-Dimensional and Three-Dimensional Pseudo-Continuous Arterial Spin Labeling Perfusion MRI in Elderly Populations: Comparison With 15O-Water Positron Emission Tomography”, Journal of Magnetic Resonance Imaging, vol. 39, pp. 931-939, 2014 discloses measurements of cerebral blood flow using 3D GRASE pCASL with background suppression.
J. Guo et al, “Comparing Accuracy and Reproducibility of Sequential and Hadamard-Encoded Multidelay Pseudocontinuous Arterial Spin Labeling for Measuring Cerebral Blood Flow and Arterial Transit Time in Healthy Subjects: A Simulation and In Vivo Study,” Journal of Magnetic Resonance Imaging, vol. 47, no. 4, pp. 1119-1132, Aug. 2017 discloses acquiring PCASL images with a 4-shot 3D fast spick echo stack of spiral readout for measuring cerebral blood flow and arterial transit time. 
Gunther et al. (US 20100274117 A1, published October 28, 2010) discloses using a single-shot 3D-GRASE readout technique to compute cerebral blood flow pixel by pixel. 
Feinberg et al. (US 20090212773 A1, published August 27, 2009) discloses ASL in signal shot 3D GRASE in which “blood only label” pulses include background suppression pulses, ASL pulses and QUIPS II pulses to saturate unwanted spins outside of the 3D volume. 
P. Hales et al, “A Two-Stage Model for In Vivo Assessment of Brain Tumor Perfusion and Abnormal Vascular Structure Using Arterial Spin Labeling”, PLOS One, vol. 8, no. 10, pp. 1-10, Oct. 2013 discloses dynamic ASL data acquired in brain tumors provides measurements of perfusion, pre-capillary blood volume fraction and transit time, and capillary bolus arrival time.
H. Pandithasekera, “A Non-Contrast Magnetic Resonance Imaging Technique to Assess Blood-Brain Barrier Permeability”, Electronic Thesis and Dissertation Repository, pp. 1-92, June 2014 discloses determining the water exchange rate across a blood brain barrier based on the measured capillary fraction and calculated estimates of the arterial transit time from FEAST and DW-ASL images. 
P. Hales et al, “Combined arterial spin labeling and diffusion-weighted imaging for noninvasive estimation of capillary volume fraction and permeability-surface product in the human brain”, Journal of Cerebral Blood Flow & Metabolism, vol. 33, pp. 67-75, Sep. 2012 discloses where capillary permeability-surface product based on the volume fraction of the ASL signal arising from the intravascular space, where the volume fraction is based on the use of diffusion-weighted imaging and subsequent analysis using the intravoxel incoherent motion model.
M. Fernandez-Seara et al, “Continuous Arterial Spin Labeling Perfusion Measurements Using Single Shot 3D GRASE at 3 T”, Magnetic Resonance in Medicine, vol. 54, pp. 1241–1247, 2005 discloses the CASL 3D GRASE sequence diagram, showing the labeling pulse, followed by the 3D GRASE readout.
X. He et al, “Diffusion Sensitivity of 3D-GRASE in Arterial Spin Labeling Perfusion”, Magnetic Resonance in Medicine, vol. 80, pp. 736–747, 2018 discloses true diffusion and flow-related pseudo-diffusion in cerebral blood flow quantification using ASL with single-shot or segmented 3D GRASE readouts.
Z. Lin et al, “Non-contrast MR imaging of blood-brain-barrier permeability to water”, Magnetic Resonance in Medicine, vol. 80, pp. 1507-1520, 2018 discloses combining a strong background suppression with long post-labeling delays, ASL spins were reliably detected in the superior sagittal sinus of the brain. 
M. Johnston et al, “Multi-TI Arterial Spin Labeling MRI with Variable TR and Bolus Duration for Cerebral Blood Flow and Arterial Transit Time Mapping”, IEEE Transactions on Medical Imaging, vol. 34, no. 6, pp. 1392-1402, June 2015 discloses a multi-inversion time ASL method in which variable post-labeling delays and variable repetition times are used to improve the estimation of arterial transit time and CBF while shortening the scan time.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793